Name: Commission Regulation (EEC) No 3430/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to products of category No 22 (order No 40.0220) and the products of category No 127 a (order No 42.1271) originating in India, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/34 Official Journal of the European Communities 29 . 11 . 90 COMMISSION REGULATION (EEC) No 3430/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to products of category No 22 (order No 40.0220) and the products of category No 127 a (order No 42.1271) originating in India, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas pursuant to Article 10 of Regulation (EEC) No 3897/89, preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Whereas, in respect of the products of categories No 22 (order No 40.0220) and No 127 a (order No 42.1271 ) originating in India, the relevant ceiling amounts respec ­ tively to 618 and 134 tonnes, whereas that ceiling was reached respectively on 15 March and 15 June 1990 by charges of imports into the Community of the products in question originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 2 December 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be re-established on imports into the Community of the following products, originating in India : Order No Category(unit) CN code Description 40.0220 22 (tonnes) 5508 10 11 5508 10 19 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 Yam of staple or waste synthetic, fibres not put up for retail sale (') OJ No L 383, 30 . 12. 1989, p. 45. 29 . 11 . 90 Official Journal of the European Communities No L 330/35 Order No Category(unit) CN code Description 42.1271 127 A (tonnes) 5403 31 00 ex 5403 32 00 5403 33 10 Yarn of artificial filaments (continuous) not put up for retail sale : other than yarn of category 42 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1990 . For the Commission Christiane SCRIVENER Member of the Commission